DETAILED ACTION
This action is pursuant to the claims filed on June 2, 2021. Currently, claims 1-18 are pending. Below follows a complete non-final action on the merits of claims 1-18. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawings and abstract overcome the previous drawing objections and specification objection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-21 of Application 15/913,569 (not yet issued a patent number) in view of  Rencher et al US PGPUB: 2012/0116397. 
The ‘569 application discloses all the limitations of claims 1 and 10 except “a flexible non-conductive tube contained within at least a portion of the ultrapolar electrosurgery pencil which provides a gas to the first conductive hollow tube”. 
However, Rencher discloses an electrosurgical device (Fig. 2B: 100) comprising a flexible non-conductive tube (129) contained within at least a portion of the device (See Fig. 2B where 129 is within a portion of device 100) which provides gas to a conductive hollow tube (122; [0038] refers to 122 as conductive and that 19 provides gas to 122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ‘995 application incorporate the flexible non-conductive tube of Rencher. This configuration provides the benefit of aiding in delivering gas to the distal end of the device ([0038]), thereby increasing the efficiency of the procedure.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,792,095 in view of Rencher et al US PGPUB: 2012/0116397 (see below).. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,507,053 in view of Rencher et al US PGPUB: 2012/0116397 (see below).
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,512,500 in view of Rencher et al US PGPUB: 2012/0116397 (see below).
The above patents discloses all the limitations of claims 1 and 10 except “a first conductive hollow tube having a first end and a second end wherein at least a portion of the first conductive hollow tube is concentrically contained within the non-conductive hollow tube member of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end of the non-conductive hollow tube member" and "a 
However, Rencher discloses an electrosurgical device (Fig. 2B: 100) comprising a first conductive hollow tube (122; conductive at [0038]; see hollow in Fig. 2B) having a first end (distal end) and a second end (proximal end) wherein at least a portion of the first conductive hollow tube (122) is concentrically contained within a non-conductive hollow tube member (104; non-conductive at [0038]; see hollow in Fig. 2B) of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end (distal end) of the non-conductive hollow tube member (see Fig. 2B). Rencher further discloses a flexible non-conductive tube (129) contained within at least a portion of the device (See Fig. 2B where 129 is within a portion of device 100) which provides gas to a conductive hollow tube (122; [0038] refers to 122 as conductive and that 19 provides gas to 122). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ‘095 // ‘053 // ‘500  patents
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, 16-19, and 21-23 of copending Application No. 15/919,995 in view of Rencher et al US PGPUB: 2012/0116397 (see below). 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-19, and 21-22 of copending Application No. 15/912,855 in view of Rencher et al US PGPUB: 2012/0116397 (see below). 
The above applications disclose all the limitations of claims 1 and 10 except “a flexible non-conductive tube contained within at least a portion of the ultrapolar electrosurgery pencil which provides a gas to the first conductive hollow tube”. 
However, Rencher discloses an electrosurgical device (Fig. 2B: 100) comprising a flexible non-conductive tube (129) contained within at least a portion of the device (See Fig. 2B where 129 is within a portion of device 100) which provides gas to a conductive hollow tube (122; [0038] refers to 122 as conductive and that 19 provides gas to 122). Therefore, it would 1have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ‘995 // ‘855 applications incorporate the flexible non-conductive tube of Rencher. This configuration provides the benefit of aiding in delivering gas to the distal end of the device ([0038]), thereby increasing the efficiency of the procedure.
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/715,962 in view of Rencher et al US PGPUB: 2012/0116397 (see below).
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/722,560 in view of Rencher et al US PGPUB: 2012/0116397 (see below).
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 15/909,326 in view of Rencher et al US PGPUB: 2012/0116397 (see below).
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/25,640 in view of Rencher et al US PGPUB: 2012/0116397 (see below).
The above applications discloses all the limitations of claims 1 and 10 except “a first conductive hollow tube having a first end and a second end wherein at least a portion of the first conductive hollow tube is concentrically contained within the non-conductive hollow tube member of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end of the non-conductive hollow tube member" and "a flexible non-conductive tube contained within at least a portion of the ultrapolar electrosurgery pencil which provides a gas to the first conductive hollow tube"
However, Rencher discloses an electrosurgical device (Fig. 2B: 100) comprising a first conductive hollow tube (122; conductive at [0038]; see hollow in Fig. 2B) having a first end (distal end) and a second end (proximal end) wherein at least a portion of the first conductive hollow tube (122) is concentrically contained within a non-conductive hollow tube member (104; non-conductive at [0038]; see hollow in Fig. 2B) of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end (distal end) of the non-conductive hollow tube member (see Fig. 2B). Rencher further discloses a flexible non-‘962  // ‘560 // ‘326 ‘640 applications to incorporate the first conductive hollow tube having a first end and a second end wherein at least a portion of the first conductive hollow tube is concentrically contained within the non-conductive hollow tube member of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end of the non-conductive hollow tube member and flexible non-conductive tube contained within at least a portion of the ultrapolar electrosurgery pencil which provides a gas to the first conductive hollow tube of Rencher. This configuration provides the benefit of limiting current applied to the operative site ([0013]), thereby increasing the safeness of the procedure. Rencher further discloses the flexible non-conductive provides the benefit of aiding in delivering gas to the distal end of the device ([0038]), thereby increasing the efficiency of the procedure. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first end of the non-conductive tube" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first end of the non-conductive tube" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11-18 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-4, 8-10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US PGPUB: 2005/0113825) in view of Rencher (US PGPUB: 2012/0116397). 
Regarding independent claim 1, Cosmescu in a first embodiment (Fig. 3a-4D) discloses an ultrapolar electrosurgery pencil with argon beam capability (Fig. 3A-4D: 40; [0047]) comprising: 
a handpiece member (42) having a first end (distal end), a second end (proximal end), and a channel (62) contained therein (see Fig. 3a-3b); 
an electrosurgery blade assembly (48) positioned within the first end of the handpiece member (Fig. 3a) and a non-conductive hollow tube member (122);
a first hollow tube (120) having a first end and a second end wherein at least a portion of the first hollow tube is concentrically contained within the non- conductive hollow tube member (122) of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end of the non- conductive hollow tube member (Fig. 4a-4d; specifically 4C where 120 is concentrically contained with 122; [0058]); 
a non-conductive tube (104) contained within at least a portion of the ultrapolar electrosurgery pencil which provides a gas to the first conductive hollow tube (Fig. 4a-4b; [0056]). 
Cosmescu in the first embodiment does not explicitly disclose wherein the electrosurgery blade assembly includes a non-conductive planar member with opposing planar sides and a sharp cutting edge, a return electrode located on one opposing planar side, an active electrode located on the other opposing planar side. 
However, Cosmescu in a second embodiment (Fig. 2A) discloses and electrosurgical blade assembly (Fig. 2A) that includes a non-conductive planar member (26; [0040] refers to 26 as an insulator; see planar in Fig. 2A) with opposing planar sides (Fig. 2A) and a sharp cutting edge (see sharp edge in Fig. 2A at distal end of blade), a return electrode (30) located on one planar side (Fig. 2A; [0040]), and an active electrode (28) located on the other opposing planar side (Fig. 2A; [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the blade assembly of the first embodiment of Cosmescu to incorporate the blade assembly of the second embodiment of Cosmescu. This configuration provides the benefit of a shortened distance between the active and return electrode, thereby resulting in a decrease in the power requirement and the dangers associated with passing high voltages at high frequencies through a portion of a patient’s body ([0038]). 
In light of the modification, Cosmescu further discloses the non-conductive hollow tube member (122) positioned over a top of the non- conductive planar member (Fig. 2A) and at least a portion of the return electrode (Referring to Fig. 3A-4D, the modification results in the blade assembly 48 incorporating the blade of Fig. 2A, thus it naturally follows that the hollow tube 122 will be positioned over at least a portion of the top of planar member 26 and return a plurality of electrical conductors (64, 66, 76, 78) for connecting the return electrode and the active electrode to an RF electrosurgical generator for activating the ultrapolar electrosurgery pencil ([0016], [0037], [0041], [0052] the plurality of conductors for connecting various components (i.e. return and active electrode) to an energy source).
Further, while Cosmescu discloses a first hollow tube, Cosmescu does not disclose that first hollow tube is conductive and energized by an electrical conductor and that non- conductive tube is flexible. 
However, Rencher discloses an electrosurgical device comprising a hollow tube (122) that is conductive ([0038]) and energized by a conductor (130; [0038]) and a flexible non-conductive (129) that aids in delivering gas to the distal end of the device ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first hollow tube of Cosmescu to incorporate the first hollow tube is conductive and the non-conductive tube is flexible of Rencher. This configuration provides the benefit of limiting current applied to the operative site ([0013]), thereby increasing the safeness of the procedure. Rencher further discloses the flexible non-conductive provides the benefit of aiding in delivering gas to the distal end of the device ([0038]), thereby increasing the efficiency of the procedure. 
Regarding dependent claim 3, in view of the combination of claim 1, Cosmescu further discloses wherein the handpiece member comprises a nozzle member (84) connected to the first end of the handpiece member (Fig. 3a-3B; [0048]).
Regarding dependent claim 4, in view of the combination of claim 3, Cosmescu further discloses wherein the nozzle member is removable (nozzle member 84 capable of being removed).
Regarding dependent claim 8, in view of the combination of claim 1, Cosmescu further discloses wherein the return electrode of the electrosurgery blade assembly comprises a conductive layer (30 interpreted as one layer of the whole blade seen in Fig. 2A) and a conductive projection (34) extending from the conductive layer (See Fig. 2) wherein the conductive projection is located within the non-conductive hollow tube member (In light of the modification, the non-conductive hollow tube member (122) positioned over a top of the return electrode; Referring to Fig. 3A-4D, the modification results in the blade assembly 48 incorporating the blade of Fig. 2A, thus it naturally follows that the projection will be positioned within the tube member).
Regarding dependent claim 9, in view of the combination of claim 1, Cosmescu further discloses wherein the electrosurgery blade assembly further comprises a return conductive insert (82) and an active conductive insert (80) both attached to an end of the non-conductive planar member located opposite the sharp cutting edge wherein the return conductive insert is in communication with the return electrode and the active conductive insert is in communication with the active electrode ([0040], [0048]-[0049]; Fig. 2A, 3C: 80/82 are attached to the return and active electrode via conductors 76/78).
Regarding independent claim 10, Cosmescu in a first embodiment (Fig. 3a-4D) discloses an ultrapolar electrosurgery pencil with argon beam capability (Fig. 3A-4D: 40; [0047]) comprising: 
a handpiece member (42) having a first end (distal end), a second end (proximal end), and a channel (62) contained therein (see Fig. 3a-3b); 
an electrosurgery blade assembly (48) positioned within the first end of the handpiece member (Fig. 3A) wherein the electrosurgery blade assembly includes a blade having a non- conductive sharp cutting edge, a return electrode, and an active electrode, and a non- conductive hollow tube member positioned over a top of the blade and at least a portion of the return electrode; 
a first hollow tube (120) having a first end and a second end wherein at least a portion of the first hollow tube is concentrically contained within a non- conductive hollow tube member (122) of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near the first end of the non- conductive hollow tube member (Fig. 4a-4d; specifically 4C where 120 is concentrically contained with 122; [0058]); 
a non-conductive tube (104) contained within at least a portion of the ultrapolar electrosurgery pencil which provides a gas to the first conductive hollow tube (Fig. 4a-4b; [0056]). 
Cosmescu in the first embodiment does not explicitly disclose wherein the electrosurgery blade assembly includes a blade having a non- conductive sharp cutting edge, a return electrode, and an active electrode. 
However, Cosmescu in a second embodiment (Fig. 2A) discloses and electrosurgical blade assembly (Fig. 2A) that includes a blade having a non-conductive sharp edge (26; [0040] refers to 26 as an insulator; see sharp edge in Fig. 2A at distal end of blade), a return electrode (30) and an active electrode (28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the blade assembly of the first 
In light of the modification, Cosmescu further discloses the non- conductive hollow tube member (122) positioned over a top of the blade (Fig. 2A) and at least a portion of the return electrode (Referring to Fig. 3A-4D, the modification results in the blade assembly 48 incorporating the blade of Fig. 2A, thus it naturally follows that the hollow tube 122 will be positioned over at least a portion of the top of planar member 26 and return electrode 30). Further, in light of the modification, Cosmescu discloses a plurality of electrical conductors (64, 66, 76, 78)) for connecting the return electrode and the active electrode to an RF electrosurgical generator for activating the ultrapolar electrosurgery pencil ([0016], [0037], [0041], [0052] the plurality of conductors for connecting various components (i.e. return and active electrode) to an energy source).
Further, while Cosmescu discloses a first hollow tube, Cosmescu does not disclose that first hollow tube is conductive and energized by an electrical conductor and that non- conductive tube is flexible. 
However, Rencher discloses an electrosurgical device comprising a hollow tube (122) that is conductive ([0038]) and energized by a conductor (130; [0038]) and flexible non-conductive (129) that aids in delivering gas to the distal end of the device ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first hollow tube of Cosmescu to incorporate the first hollow tube is conductive and 
Regarding dependent claim 12, in view of the combination of claim 10, Cosmescu further discloses wherein the handpiece member comprises a nozzle member (84) connected to the first end of the handpiece member (Fig. 3a-3B; [0048]).
Regarding dependent claim 13, in view of the combination of claim 12, Cosmescu further discloses wherein the nozzle member is removable (nozzle member 84 capable of being removed).
Regarding dependent claim 17, in view of the combination of claim 1, Cosmescu further discloses wherein the return electrode of the electrosurgery blade assembly comprises a conductive layer (30 interpreted as one layer of the whole blade seen in Fig. 2A) and a conductive projection (34) extending from the conductive layer (See Fig. 2) wherein the conductive projection is located within the non-conductive hollow tube member (In light of the modification, the non-conductive hollow tube member (122) positioned over a top of the return electrode; Referring to Fig. 3A-4D, the modification results in the blade assembly 48 incorporating the blade of Fig. 2A, thus it naturally follows that the projection will be positioned within the tube member).
Regarding dependent claim 18, in view of the combination of claim 1, Cosmescu further discloses wherein the electrosurgery blade assembly further comprises a return conductive insert (82) and an active conductive insert (80) both attached to an end of the non-conductive planar member located opposite the sharp cutting edge wherein the return conductive insert is in communication with the return electrode and the active conductive insert is in communication with the active electrode ([0040], [0048]-[0049]; Fig. 2A, 3C: 80/82 are attached to the return and active electrode via conductors 76/78).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US PGPUB: 2005/0113825) in view of Rencher (US PGPUB: 2012/0116397), further in view of Hancock et al (US PGPUB: 2017/0360497).  
Regarding dependent claims 2 and 11, in view of the combination of claims 1 and 10, Cosmescu further discloses wherein the return electrode (28) of the electrosurgery blade assembly includes a conductive projection (32) wherein the conductive projection is contained within the non-conductive hollow tube member of the electrosurgery blade assembly (Fig. 2A), but does not explicitly disclose the first conductive hollow tube includes a conductive projection. 
However, Hancock disclose it is known in the art for a tube to comprise a conductive projection (Fig. 11A: 125a) in order to create an electrical connection ([0032]-[0033], [0044], [0215]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified first conductive hollow tube of Cosmescu/Rencher to incorporate the first conductive hollow tube includes a conductive projection Hancock. This configuration provides the benefit of forming a reliable bipolar electrical connection ([0010]). 
It is noted the modification results in the conductive projection of the conductive tube being contained within the non-conductive hollow tube member. 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US PGPUB: 2005/0113825) in view of Rencher (US PGPUB: 2012/0116397), further in view of Cosmescu (US Patent No.: 6,099,525, hereinafter Cosmescu II). 
Regarding dependent claims 5 and 14, in view of the combination of claims 3 and 12, Cosmescu does not explicitly disclose wherein the nozzle member is transparent.
However, Cosmescu II discloses similar electrosurgical pencil (Fig. 1-2: 21) comprising a nozzle member (11) that is transparent (Col. 7, Lines 35-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the nozzle of Cosmescu to incorporate the transparent nozzle of Cosmescu II because this aids in visibility (Col. 7, Lines 35-36). 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US PGPUB: 2005/0113825) in view of Rencher (US PGPUB: 2012/0116397), further in view of Gondo (US PGPUB: 2004/0181213).   
Regarding dependent claims 6 and 15, in view of the combination of claims 1 and 10, Cosmescu further discloses wherein the non-conductive planar member // sharp cutting edge (26) of the electrosurgery blade assembly comprise a ceramic material ([0045] refers to insulator 26 as made from ceramic), but does not disclose the non-conductive hollow tube member comprises a ceramic. 
However, Gondo discloses an electrosurgical device comprising a non-conductive hollow tube member (Fig. 1-2: 15) comprising a ceramic ([0035], [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the non-conductive hollow tube member of Cosmescu/Rencher to incorporate the tube comprising a . 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US PGPUB: 2005/0113825) in view of Rencher (US PGPUB: 2012/0116397), further in view of Garito et al (US Patent No.: 7,947,037).  
Regarding dependent claims 7 and 16, in view of the combination of claim 1 and 10, while Cosmescu/Rencher disclose the first tube is conductive, the combination does not explicitly disclose wherein the first conductive hollow tube comprises brass.
However, Garito discloses a medical device (Fig. 1) comprising a hollow tube made of brass (Col. 4, Lines 42-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first conductive hollow tube of Cosmescu/Rencher to incorporate the tube comprising brass of Garito. This provides the benefit of a cost efficient material with high thermal conductivity (Col. 4, Lines 42-45).
Response to Arguments
Applicant’s arguments, see Remarks filed June 2, 2021 with respect to the rejection(s) of claim(s) 1-18 under non-statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is outlined above (see ‘Double Patenting’ section). 
It is further noted that upon an update search, claims 1-18 were rejected under 35 U.S.C. 103; please see above for detailed rejection. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794